39 So. 3d 539 (2010)
Mark A. JONES, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D10-1199.
District Court of Appeal of Florida, Fifth District.
July 16, 2010.
Mark A. Jones, Wewahitchka, pro se.
No appearance for Respondent.
PER CURIAM.
Petitioner, Mark Jones, seeks belated appeal of a May 3, 2006 order denying his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. His petition was filed with this court on April 9, 2010. Although the trial court's May 2006 denial order did not notify Jones of his right to appeal, it is clear from our records that Jones knew of his right to appeal, and of the procedure for seeking a belated appeal, long before the two-year deadline for filing a petition for belated appeal. See Fla. R.App. P. 9.141(c)(4)(A). Our records reflect that Jones filed two additional 3.850 motions after the May 2006 denial of his first motion. He appealed the order denying one of these motions, and in September 2006, filed a petition for belated appeal seeking to challenge the other subsequent denial order. There can be no doubt, then, that Jones was aware of his right to appeal the order denying his 3.850 motion in 2006. Given that fact, there is no possibility that Jones can establish any legal basis to avoid the two-year deadline for filing a petition for belated appeal directed toward the trial court's May 3, 2006 order. Id.
PETITION DENIED WITH PREJUDICE.
MONACO, C.J., SAWAYA, and LAWSON, JJ., concur.